DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           JOSE M. RAFAEL,
                              Appellant,

                                    v.

    MICHAEL D. CREWS, Secretary, Department of Corrections and
             PAMELA JO BONDI, Attorney General,
                          Appellees.

                             No. 4D14-2409

                            [January 7, 2015]

  Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Catherine M. Brunson, Judge; L.T.
Case No. 502014CA004693XXXXMB.

   Jose M. Rafael, South Bay, pro se.

   No appearance for appellee.

PER CURIAM.

   Jose Rafael appeals pro se the non-final Order Transferring Petition for
Habeas Corpus to the Twentieth Judicial Circuit. Because appellant’s
petition for habeas corpus relief is unauthorized as a means to relitigate
issues which could have been or were raised on appeal or in a Rule 3.850
postconviction motion, the trial court should have dismissed the instant
petition as unauthorized.

   Appellant was convicted of possession of heroin and sentenced by the
circuit court in the Twentieth Judicial Circuit to a mandatory minimum of
twenty-five years in prison. In 2007, he appealed the judgment to the
Second District Court of Appeal, and the court affirmed the judgment.

   In 2012, appellant filed a motion for post-conviction relief pursuant to
Florida Rule of Criminal Procedure 3.850. In the motion, appellant alleged
that the Twentieth Circuit Court lacked jurisdiction over his case. The
motion was dismissed as untimely because it was filed beyond the two-
year time limit under Rule 3.850. Appellant appealed the dismissal, which
was affirmed by the Second District.
   Appellant filed a Petition for a Writ of Habeas Corpus in the Twentieth
Judicial Circuit Court alleging that the court lacked jurisdiction to convict
and sentence him. The circuit court dismissed the petition on the grounds
that it lacked jurisdiction to issue the writ because appellant was not
detained within the jurisdiction of the court. At the time, appellant was
incarcerated at South Bay Correctional Facility, which is within the
jurisdiction of the Fifteenth Judicial Circuit. The Twentieth Judicial
Circuit Court also determined that appellant was attempting to collaterally
attack his prior conviction. The Second District affirmed the dismissal.

   Appellant subsequently filed a Petition for a Writ of Habeas Corpus in
the Fifteenth Judicial Circuit. In the petition, appellant alleged that the
Twentieth Judicial Circuit lacked jurisdiction and imprisoned him for a
crime for which he was not charged. He claimed that the court lacked
jurisdiction to convict and sentence him because his name was listed on
the caption of the information but not within the body of the information.
The Fifteenth Judicial Circuit transferred the petition to the Twentieth
Judicial Circuit.     Appellant filed a Motion to Rescind the Order
Transferring the Petition for Writ of Habeas Corpus.

    The trial court treated the Motion to Rescind the Order as a Motion for
Reconsideration and denied it. It ruled that appellant’s third challenge to
his conviction must be raised in a petition for post-conviction relief and
filed with the trial court that imposed the judgment and sentence.
Appellant timely appealed.

    “Habeas corpus proceedings are intended to test the legality of the
petitioner’s detention and to secure his or her release if it is determined
that the detention is illegal.” Collins v. State, 859 So. 2d 1244, 1245 (Fla.
5th DCA 2003) (citations omitted); see also North v. State, 217 So. 2d 608,
609 (Fla. 1st DCA 1969) (“[A] habeas corpus action will not lie unless it
affirmatively appears that the petitioner is in custody and is entitled to be
released from such custody.”). However, “habeas corpus is not to be used
for additional appeals of issues that could have been or were raised on
appeal or in other postconviction motions.” Green v. State, 975 So. 2d
1090, 1115 (Fla. 2008) (citations omitted); accord Kuehl v. Bradshaw, 954
So. 2d 653, 655 (Fla. 4th DCA 2007).

   “The remedy of habeas corpus is not available in Florida to obtain the
kind of collateral postconviction relief available by motion in the
sentencing court pursuant to rule 3.850.” Baker v. State, 878 So. 2d 1236,
1245 (Fla. 2004). If appellant is entitled to any relief under rule 3.850 of
the Florida Rules of Criminal Procedure, the motion for relief must be filed

                                     2
in the court of the county where appellant was sentenced. Leichtman v.
Singletary, 674 So. 2d 889, 891-92 (Fla. 4th DCA 1996).

   Appellant’s claim that the circuit court in the Twentieth Judicial Circuit
lacked jurisdiction to enter the judgment of conviction and sentence is
cognizable under Rule 3.850(a).

   Because the remedy of habeas corpus is not available to appellant to
obtain the kind of collateral postconviction relief he has sought and
continues to pursue, the trial court was not required to transfer appellant’s
petition to the Twentieth Circuit for consideration in collateral
postconviction relief proceedings. Instead, the trial court should have
dismissed the petition as unauthorized. See Baker, 878 So. 2d at 1245-
46.

   Accordingly, we remand this case to the trial court with instructions to
dismiss the petition as unauthorized.

   Remanded with instructions.

WARNER, TAYLOR and KLINGENSMITH, JJ., concur.

                            *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                     3